Case: 11-15658   Date Filed: 12/07/2012   Page: 1 of 2

                                                         [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________

                              No. 11-15658
                          Non-Argument Calendar
                        ________________________

                D.C. Docket No. 2:11-cr-00052-CEH-DNF-1


UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                   versus

ROBERTO TREVINO,

                                                          Defendant-Appellant.

                      ___________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                    ____________________________

                             (December 7, 2012)


Before MARCUS, JORDAN and KRAVITCH, Circuit Judges.

PER CURIAM:

     Thomas H. Ostrander, appointed counsel for Roberto Trevino in this direct
              Case: 11-15658    Date Filed: 12/07/2012   Page: 2 of 2

criminal appeal, has filed both a motion to withdraw from further representation of

Mr. Trevino and a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that Mr. Ostrander’s assessment of

the relative merit of Mr. Trevino’s appeal is correct. Having also reviewed Mr.

Trevino’s response to the Anders brief filed by Mr. Ostrander, we conclude that (1)

the appeal waiver bars Mr. Trevino’s argument concerning the district court’s

leadership-role sentence enhancement and (2) any claims of ineffective assistance of

counsel must be left to a proceeding pursuant to 28 U.S.C. § 2255 because of the

undeveloped nature of the record. Because independent examination of the entire

record reveals no arguable issues of merit, Mr. Ostrander’s motion to withdraw is

GRANTED, and Mr. Trevino’s conviction and sentence are AFFIRMED.




                                         2